Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application

This Office-Action acknowledges the Request for Continue Examination filed on 7/12/2021 and is a response to said Request.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-17, 23-27, 29-30, 34-36, 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) in view of Youtube video of “Super Marior Bros. 3 (Bonus): Warp Whistles & Multiplayer Mayhem” (Youtube) (Note: URL for the video can be found in the Conclusion below)
Regarding Claims 16, 29, 38. Mendelsohn discloses an apparatus comprising a memory coupled to at least one processor, the memory holding instructions executable by the at least one processor (para 228) for causing the apparatus to perform: 

customizing a portion of the virtual area for a user (para 49, 100, 104. Players can create their own room in which they can furnish/customize it to how they want it. This is interpreted as customizing a portion of the virtual space), wherein the portion of the virtual area is accessible by the user through a portal at a location in the virtual area (para 108, 130, 144, 158. A doorway into the personalized spaces are viewed as portals in which invited guests can walk through); 
and is inaccessible by other users other than the user  for whom the portion of the virtual area was customized (para 30, 82, 108. Only rooms in which other players have been invited as well as in which the owner is presented can be entered by other users. In this case, if players are not invited or the owner of the customized room is not present, then those rooms are inaccessible to the other users.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Hata’s teachings with Mendelsohn and Youtube because it can help restrict the number of players sharing a same game space as taught by Hata.
While Mendelsohn does disclose causing, for the user, display of first content corresponding to the portal at the location in the virtual area (para 108. A door in which a player must double click in order to access is interpreted as first content corresponding to the portal at the location in the virtual area), Mendelsohn failed to 
However, Youtube teaches causing, for the user, display of first content corresponding to the portal at the location in the virtual area (4:01-4:27. The beginning of the video clip shows how a first player, Mario, is provided with a first content in the form of a portal labeled “1”); and causing, for the other users, display of second content different than the first content at the location in the virtual area (4:30-5:50. The beginning the video clips shows how a second player is presented with a display of second content different than the first content at the location of the virtual area that is in the form of a “M”.) because it allows users to know which player has claim to a portal.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Youtube’s teachings with Medelson as it allows different users to determine which portal belong to whom as taught by Youtube.
To further elaborate, on the Examiner’s interpretation, the video shows how there are two players (ie: the ‘first user’ being Mario and the ‘other user’ being Luigi). When the first user is presented with the virtual space (ie: the world map as depicted at 4:06), the are a plurality of portals in which the first user can enter (ie: there are six portals numbers 1-6). To the first user, the “1” portals is presented in the virtual space as “1”. However, when the second user is presented with the virtual space, that “1” does not exist and is, instead, presented with a second content (ie: the “M” is presented to the second user which is different than the “1” that is presented to the first player).

Regarding Claims 17, 30. 

  
Regarding Claims 24, 34. 
Mendelsohn further discloses wherein customizing the portion of the virtual area for the user is based on a request of the user (para 25, 28, 34-35, 49, 108, 124-125. User’s make request, such as which piece of furniture to use for customizing the room.) 

Regarding Claims 25, 35. Mendelsohn further discloses wherein customizing the portion of the virtual area for the user is based on a user profile of the user (para 67-74, 124-125. Information related to players, one of which can be their personalized rooms, can be based on player profiles. In other words, since player profiles contain information about the players in which the profile is related to, the rooms the player makes is interpreted as teaching the customization of the portion of the virtual area being related to the user profile as well. )
Regarding Claims 39, 41.
Youtube further discloses wherein the second content corresponds to a portal to a different portion of the virtual area (4:37-6:07. The video depicts how the second user can be seen entering portal “2” which results in the second user being presented with a stage in which to complete. However, at 6:07, a first user enters that portal but is 

Regarding Claims 40, 42. 
Youtube further discloses wherein the second content includes a common element (5:49. The video depicts how the plurality of portals (ie: the “M” and “L” portals that represent which players had completed those individual portal stages, are comprised of white squares. In this case, the common elements is interpreted as the white squares that are used for indicating either the “M” or the “L”).   


Claims 21-23, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) and Youtube video of “Super Marior Bros. 3 (Bonus): Warp Whistles & Multiplayer Mayhem” (Youtube) as applied to the claims above, in view of Aho et al., US 6256043 (Aho)
Regarding Claims 21-22, 31-32. Mendelsohn and Youtube failed to disclose wherein the other users are unable to perceive certain features of the portion of the virtual area while accessing the portion of the virtual area; wherein the other users are able to interact with or perceive the user and/or one another while accessing the portion of the virtual area.  

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Aho’s teachings with Mendelsohn because it can create a feeling of community engendered in the virtual environment as taught by Aho.

Regarding Claims 23, 33. Mendelsohn and Youtube failed to disclose wherein hiding and/or rendering inaccessible the portal includes displaying a portal to a different portion of the virtual area.  
	However, Aho teaches of a virtual reality world (Abstract) with players being able to interact with one another such as controlling their avatars and riding down a path together (Col 2, lines 31-33), wherein both player can see a portions of the virtual world 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Aho’s teachings with Mendelsohn because it can create a feeling of community engendered in the virtual environment as taught by Aho.
	In other words, since Mendelsohn teaches wherein players can control characters to go to rooms or different areas of the game environment, wherein the rooms players are not allowed to go in are considered to be rendered inaccessible, and since Aho teaches that when it comes to a game environment, players are provided with different portals that lead to different stores, this means that by incorporating Aho’s teachings, virtual areas such as a “hot dog” store can be accessible to a player and inaccessible to a second. Since the second player would be inaccessible to that “hot dog” store, that second player would be presented with a different portal to a different store and therefore be presented a portal to a different virtual area instead. Therefore, wherein one virtual area in inaccessible to one player, that same player is being led to another virtual environment that is accessible, like a different store.

Claims 26-27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) and Youtube video of 
Regarding Claims 26, 36. 
Mendelsohn and Youtube failed to disclose wherein an object entering the portion of the virtual area is caused to disappear.
However, Mendelsohn does disclose in which player controlled avatars can navigate to areas such as moving from one room to one room (para 78, 108-109)
Furthermore, Stamper discloses that when it comes to objects such as player character, when they move from one place to another, like going through a doorway or departing from an environment, the character disappears such that their departure would not disturb the illusion of the game environment (para 72).
Therefore, it would be obvious to one of ordinary skill in the art that since Mendelsohn discloses objects being able to move from one environment to another, the object would disappear when that happens so that their departure from the environment would not be a disturbance to the game environment as taught by Stamper.

Regarding Claim 27. 
Mendelsohn failed to disclose wherein an avatar associated with the user entering the portion of the virtual area is caused to disappear.
However, Medelsohn does disclose in which player controlled avatars can navigate to areas such as moving from one room to one room (para 78, 108-109)
Furthermore, Stamper discloses that when it comes to objects such as player character, when they move from one place to another, like going through a doorway or 
Therefore, it would be obvious to one of ordinary skill in the art that since Mendelsohn discloses objects being able to move from one environment to another, the object would disappear when that happens so that their departure from the environment would not be a disturbance to the game environment as taught by Stamper.

Claims 28, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) and Youtube video of “Super Marior Bros. 3 (Bonus): Warp Whistles & Multiplayer Mayhem” (Youtube) as applied to the claims above and in view of Kron et al., US 20080020361 (Kron)
Regarding Claims 28, 37. Mendelsohn and Youtube failed to disclose wherein an object associated with the user is displayed at a location in response to an avatar associated with the user entering the portion of the virtual area.  
	However, Kron discloses of a multi-player virtual reality game (para 21, 24) in which there can be avatars associated with users (para 21, 28-29) wherein such avatars can be used to enter various virtual areas within a virtual environment wherein an object is displayed at a location in response to an avatar associated with a user entering a virtual area (Fig 6, elem 665, 670. Para 94. When an avatar associated with a player enters a virtual space such as a room, an object in the form of a flag is displayed in response so that other can determine the status of the virtual space in which the avatar had entered. In this case, if a player playing a patient moves his/her avatar into a room, 
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Kron’s teachings with Mendelsohn because it can allow others to determine the status of the virtual space as taught by Kron.
	To further elaborate, since Mendelsohn teaches players having associated avatars being able to go into their own personal rooms, by having an indicator outside such rooms, other players will be able to know of those rooms are occupied or not. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17, 23-27, 29-30, 34-36, and 38 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The Youtube video for “Super Mario Bros. 3 (Bonus): Warp Whistles & Multiplayer Mayhem” can be found at the URL:
https://www.youtube.com/watch?v=-neB3L1iuPk
A text search for “Super Mario Bros. 3 (Bonus): Warp Whistles & Multiplayer Mayhem” on either Youtube or Google will also yield the link to the video.

	Information pertaining to the release date of Super Mario 3 can be found at: https://gamefaqs.gamespot.com/nes/525245-super-mario-bros-3/faqs/22399  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715